DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128” has been used to designate two accessories in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 1 ll. 9-10, “rotation of an input shaft of the gearbox, said input shaft coupled to one of the first starter and first accessory” should be changed to “rotation of [[an]]the input shaft of one of the first starter and first accessory of the gearbox
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such
 that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulebhar (20060260323) in view of Jensen (20170328282).
Regarding claim 1
	Moulebhar discloses a turbine engine (Fig 4), the turbine engine comprising a gearbox (20) coupled to a spool (13) of the turbine engine via an output shaft (output shaft annotated in Fig 4), a first starter (turbine 117 used as a starter, Para 0023) coupled to the gearbox (20) via an input shaft (shaft of turbine 117 coupled to output shaft of gearbox 20), and a first accessory (30) coupled to the gearbox (20) via another input shaft (shaft of IDG 30 coupled to output shaft of gearbox 20), wherein the rotation of the output shaft of the gearbox is coupled to the rotation of the spool (output shaft of gearbox 20 coupled to spool 13), and the rotation of each of the first starter (117) and first accessory (30) is coupled to the rotation of the respective input shaft of the gearbox (input shafts of starter 117 and accessory 30 connected to output shaft of gearbox 20), the turbine engine is configured to operate via:
rotation of an input shaft (shaft of starter 117 of gearbox 20) of the gearbox, said input shaft coupled to the first starter (117); 

rotation of the turbine engine spool (spool 13).

    PNG
    media_image1.png
    635
    744
    media_image1.png
    Greyscale

	Moulebhar is silent on a method of starting the turbine engine comprising: 
applying a first application of power to one of the first starter and first accessory;
applying a second application of power to the other of the first accessory and first starter, wherein said second application of power to the other of the first accessory and first starter 
However, Jensen teaches a method of starting a turbine engine comprising: applying a first application of power to the first starter (first application of power occurs in time period 230, first power applied to first starter APU/ATS Only in Fig 2), said first application of power causing: rotation of an input shaft (shaft of starter 107 of gearbox 104) of the gearbox, said input shaft coupled to the first starter (ATS 107); 
applying a second application of power to the first accessory (second application of power occurs in time period 240, second power applied to first accessory/SG 108 in Fig 2), wherein said second application of power to the first accessory (Starter/Generator 108) causes: increased rotational speed of the turbine engine spool (Fig 2 showing Engine RPM line 210 increases from time period 230 to time period 240) beyond that achieved by the first application of power (only in time period 230).

    PNG
    media_image2.png
    787
    913
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to start the turbine engine in Moulebhar based on the method comprising the steps of applying a first application of power to the first starter;
applying a second application of power to the first accessory, wherein said second application of power to the first accessory causes: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power, as suggested and taught by Jensen, in order to provide a lighter and smaller hybrid starting system for an aircraft turbine (Para 0016 ll. 30-35).
Regarding claim 2
	Moulebhar in view of Jensen discloses the method of Claim 1.
Moulebhar in view of Jensen further discloses where the second application of power is applied while the first application of power is being applied (Jensen teaches both first and second application of power to APU/ATS and SG in time period 240 in Fig 2).
Regarding claim 4
	Moulebhar in view of Jensen discloses the method of Claim 1.
Moulebhar further discloses wherein the first starter is an air turbine starter (air turbine starter 117).
Regarding claim 5
	Moulebhar in view of Jensen discloses the method of Claim 1.
Moulebhar discloses wherein the first accessory 30 is electrically powered (IDG can be electrically driven motor/generator, Para 0023) and Jensen teaches the second application of power when the first accessory/SG 108 electrically powered by a battery 110 (Para 0017). Thus when Moulebhar is modified by Jensen, the first accessory would be powered by the second application of power.
Regarding claim 8
	Moulebhar in view of Jensen discloses the method of Claim 5.
Moulebhar discloses wherein the first accessory is a motor-generator (the first accessory IDG 30 can be electrically driven motor/generator, Para 0023).
Regarding claim 9
	Moulebhar in view of Jensen discloses the method of Claim 5.

wherein the first application of power (when the air turbine starter 117 and compressor 112 are activated during engine start, Para 0023 ll. 3-4) cause pressurized hydraulic fluid to flow to the mechanically-driven pump (compressor 112 and turbine 117 used as a starter and received air from APU, compressors 86, 89, or pneumatic cart, Para 0023), thereby causing rotation of the mechanically-driven pump (rotation of compressor 112), the rotation of mechanically driven pump causing rotation of the turbine spool (compressor 112 drives the shaft of gearbox 20 and output shaft which is connected to engine spool 13 in Fig 4) through the rotation of the gearbox input (input shaft of compressor 12) and output shafts (output shaft annotated in Fig 4).
Regarding claim 12
	Moulebhar in view of Jensen discloses the method of Claim 1.
Moulebhar in view of Jensen discloses wherein said first application of power is applied to the first starter (Jensen teaches the first application of power applied to first starter/ATS 107 in Fig 1).
Regarding claim 14
	Moulebhar in view of Jensen discloses the method of Claim 1.
Moulebhar further discloses wherein said turbine engine further comprises a plurality of additional mechanically-driven accessories (fuel pump 50, oil pump 60, Para 0019) rotationally coupled to the gearbox (20), each accessory coupled to the gearbox via a clutch (clutch 51 of fuel pump 50 and clutch 61 of oil pump 60).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulebhar in view of Jensen, as applied to claims 1 and 5 above, and further in view of Albero (6704625).
Regarding claim 6
	Moulebhar in view of Jensen discloses the method of Claim 5.
Moulebhar further discloses wherein the first accessory is a starter-generator (IDG 30 electrically driven used a starter-generator, Para 0023 ll. 7-9).
Moulebhar in view of Jensen is silent on the starter-generator being an alternator.
However, Albero teaches to integrate a permanent magnet alternator (PMA) into a starter-generator in a gearbox for a turbine engine (Col 4 ll. 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to integrate a permanent magnet alternator, as suggested and taught by Albero, into the starter-generator in Moulebhar, because having a PMA allows for generation of electricity while also significantly reducing the size/cost of the combined starter-generator-alternator combined unit. 
Regarding claim 15
Moulebhar in view of Jensen discloses the method of Claim 1.
Moulebhar further discloses an electrically-driven accessory (IDG 30 electrically driven used a starter-generator, Para 0023 ll. 7-9).
Moulebhar in view of Jensen is silent on wherein said turbine engine further comprises a plurality of electrically-driven accessories selectively electrically coupled to an electrical distribution system.
However, Albero teaches to integrate a permanent magnet alternator (PMA) into a starter-generator in a gearbox for a turbine engine (Col 4 ll. 55-65), in which the turbine engine would have at least two electrically-driven accessories being the starter-generator and the PMA, in order to provide electric power to the engine, i.e. an electrical distribution system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to integrate a permanent magnet alternator, as suggested and taught by Albero, into the starter-generator in Moulebhar, such that said turbine engine further comprises at least two electrically-driven accessories selectively electrically coupled to an electrical distribution system, because having this configuration allows a PMA to generate electricity for the turbine engine while also significantly reducing the size/cost of the combined starter-generator-alternator combined unit. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulebhar in view of Jensen, as applied to claim 5 above, and further in view of Pratelli (20140093399).
Regarding claim 7
	Moulebhar in view of Jensen discloses the method of Claim 5.
Moulebhar further discloses wherein the first accessory is a motor-generator (first accessory IDG 30 can be electrically driven motor/generator, Para 0023).
Moulebhar in view of Jensen is silent on the motor-generator being a barring motor.
However, Pratelli teaches that a barring motor is a known as a slow turning motor such as an electric motor connected to a rotor of a turbine, configured to turn the rotor shaft of the turbine (Para 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a starter-generator in Moulebhar for another (in this case, a barring motor in Pratelli) to obtain predictable results (in this case, to rotate and the shaft of the turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.

Claim(s) 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulebhar in view of Jensen and Pratelli.
Regarding claim 16
	Moulebhar discloses a turbine engine (Fig 4), the turbine engine comprising a gearbox (20) coupled to a spool (13) of the turbine engine via an output shaft (output shaft annotated in Fig 4), a starter (turbine 117 used as a starter, Para 0023) coupled to the gearbox (20) via a first input shaft (shaft of turbine 117), and a starter-generator (IDG 30 can be driven electrically as a starter-generator during engine start up, Para 0023 ll. 7-9) coupled to the gearbox (20) via a second input shaft (input shaft of IDG 30), wherein the rotation of the output shaft of the gearbox is coupled to the rotation of the spool (output shaft of gearbox 20 connected to spool 13), and the 
rotation of the second input shaft (shaft of generator 30 connected to gearbox 20) of the gearbox; 
rotation of the output shaft (output shaft of gearbox 20) of the gearbox, wherein said rotation the output shaft is caused by the rotation of the second input shaft (shaft of generator 30 drives output shaft in Fig 4); 
rotation of the turbine engine spool (spool 13).

    PNG
    media_image1.png
    635
    744
    media_image1.png
    Greyscale

	Moulebhar is silent on the generator being a barring motor, a method of starting the turbine engine comprising: 
applying a first application of power to the barring motor;
applying a second application of power to the starter, wherein said second application of power to the starter causes: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power.
However, Jensen teaches a method of starting a turbine engine (Fig 1) comprising: 
applying a first application of power to the generator (first application of power occurs in time period 250, first power applied to SG 108 in Fig 2), said first application of power causing: rotation of as second input shaft (shaft of SG 108) of the gearbox (104); 
applying a second application of power to the starter (second application of power occurs in time period 260, second power applied to starter ATS 107 in Fig 2), wherein said second application of power to the first starter (107) causes: increased rotational speed of the turbine engine spool (Fig 2 showing Engine RPM line 210 increases from time period 250 to time period 260) beyond that achieved by the first application of power (Engine RPM in time period 250).

    PNG
    media_image3.png
    787
    949
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to start the turbine engine in Moulebhar based on the method comprising the steps of applying a first application of power to the generator;
applying a second application of power to the starter, wherein said second application of power to the starter causes: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power, as suggested and taught by Jensen, in order to provide a lighter and smaller hybrid starting system for an aircraft turbine (Para 0016 ll. 30-35).
Moulebhar in view of Jensen is silent on the starter-generator being a barring motor.
However, Pratelli teaches that a barring motor is a known as a slow turning motor such as an electric motor connected to a rotor of a turbine, configured to turn the rotor shaft of the turbine (Para 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a starter-generator in Moulebhar) for another (in this case, a barring motor in Pratelli) to obtain predictable results (in this case, to rotate and the shaft of the turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 18
	Moulebhar in view of Jensen and Pratelli discloses the method of Claim 16.
Moulebhar further discloses wherein the starter is an air turbine starter (air turbine starter 117).
Regarding claim 19
	Moulebhar in view of Jensen and Pratelli discloses the method of Claim 16.
Moulebhar further discloses the method comprising a starter being an air turbine starter (air turbine starter 117 in Fig 4, Para 0023).
Moulebhar in view of Jensen is silent on wherein said starter is an electric starter.
	However, Jensen Fig. 5 teaches a method of starting a turbine engine comprising an electric starter (starter/generator 530 in Fig 5) instead of an air turbine starter. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, an air .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulebhar in view of Jensen and Albero.
Regarding claim 20
	Moulebhar discloses a turbine engine (Fig 4), the turbine engine comprising a gearbox (20) coupled to a spool (13) of the turbine engine via an output shaft (output shaft annotated in Fig 4), an air turbine starter (turbine 117 used as a starter, Para 0023) coupled to the gearbox (20) via a first input shaft (shaft of turbine 117), and a starter-generator (30, Para 0023 ll. 7-9) coupled to the gearbox (20) via another input shaft (input shaft of IDG 30), wherein the rotation of the output shaft of the gearbox is coupled to the rotation of the spool (output shaft of gearbox 20 connected to spool 13), and the rotation of each of the starter (117) and starter-generator (30) is coupled to the rotation of the respective input shaft of the gearbox (input shafts of starter 117 and accessory 30 connected to gearbox 20), the turbine engine is configured to operate via:
rotation of the first input shaft (shaft of starter 117 of gearbox 20) of the gearbox; 
rotation of the output shaft (output shaft of gearbox 20) of the gearbox, wherein said rotation the output shaft is caused by the rotation of the first input shaft (turbine 117 used as starter for engine, thus driving output shaft of gearbox 20 to start the engine, Para 0023); 
rotation of the turbine engine spool (spool 13).

    PNG
    media_image1.png
    635
    744
    media_image1.png
    Greyscale

	Moulebhar is silent on the starter-generator being a permanent magnet alternator (PMA), and a method of starting the turbine engine comprising: 
applying a first application of power to the air turbine starter;
applying a second application of power to the PMA, wherein said second application of power: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power.
However, Jensen teaches a method of starting a turbine engine comprising: applying a first application of power to the air turbine starter (first application of power occurs in time period 230, first power applied to first starter APU/ATS Only in Fig 2), said first application of 
applying a second application of power to the a starter-generator (second application of power occurs in time period 240, second power applied to first accessory/SG 108 in Fig 2), wherein said second application of power (Starter/Generator 108) causes: 
increased rotational speed of the turbine engine spool (Fig 2 showing Engine RPM line 210 increases from time period 230 to time period 240) beyond that achieved by the first application of power (only time period 230).

    PNG
    media_image2.png
    787
    913
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to start the turbine engine in Moulebhar based on the method comprising the steps of applying a first application of power to the air turbine starter;
applying a second application of power to the PMA, wherein said second application of power: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power, as suggested and taught by Jensen, in order to provide a lighter and smaller hybrid starting system for an aircraft turbine (Para 0016 ll. 30-35).
Moulebhar further discloses wherein the first accessory is a starter-generator (IDG 30 electrically driven used a starter-generator, Para 0023 ll. 7-9).
Moulebhar in view of Jensen is silent on the starter-generator being an alternator.
However, Albero teaches to integrate a permanent magnet alternator into a starter-generator in a gearbox for a turbine engine (Col 4 ll. 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to integrate a permanent magnet alternator, as suggested and taught by Albero, into the starter-generator in Moulebhar, because having a PMA allows for generation of electricity while also significantly reducing the size/cost of the combined starter-generator-alternator combined unit. 

Claim(s) 1, 3, and 13 alternatively is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulebhar in view of Jensen.
Regarding claim 1
	Moulebhar discloses a turbine engine (Fig 4), the turbine engine comprising a gearbox (20) coupled to a spool (13) of the turbine engine via an output shaft (output shaft annotated in 
rotation of an input shaft (input shaft of starter 117 of gearbox 20 annotated in Fig 4) of the gearbox, said input shaft coupled to the first starter (117); 
rotation of the output shaft (output shaft of gearbox 20) of the gearbox, wherein said rotation the output shaft is caused by the rotation of the input shaft (input shaft of starter 117 drives gearbox 20 output shaft in Fig 4); 
rotation of the turbine engine spool (spool 13).

    PNG
    media_image1.png
    635
    744
    media_image1.png
    Greyscale

	Moulebhar is silent on a method of starting the turbine engine comprising: 
applying a first application of power to one of the first starter and first accessory;
applying a second application of power to the other of the first accessory and first starter, wherein said second application of power to the other of the first accessory and first starter causes: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power.
However, Jensen teaches a method of starting a turbine engine comprising: 
applying a first application of power to the first accessory (first application of power occurs in time period 250, first power applied to first accessory SG 108 in Fig 2), said first 
applying a second application of power to the first starter (second application of power occurs in time period 260, second power applied to first starter ATS 107 in Fig 2), wherein said second application of power to the first starter (107) causes: increased rotational speed of the turbine engine spool (Fig 2 showing Engine RPM line 210 increases from time period 250 to time period 260) beyond that achieved by the first application of power (Engine RPM in time period 250).

    PNG
    media_image3.png
    787
    949
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to start the turbine engine in Moulebhar based on the method comprising the steps of applying a first application of power to the first accessory;
applying a second application of power to the first starter, wherein said second application of power to the first starter causes: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power, as suggested and taught by Jensen, in order to provide a lighter and smaller hybrid starting system for an aircraft turbine (Para 0016 ll. 30-35).
Regarding claim 3
	Moulebhar in view of Jensen discloses the method of Claim 1.
Moulebhar in view of Jensen further discloses wherein the second application of power is applied (time period 260, only ATS is applied in Fig 2) after the first application of power has stopped (SG 108 is not operated in time period 260, i.e. stopped).
Regarding claim 13
	Moulebhar in view of Jensen discloses the method of Claim 1.
Moulebhar in view of Jensen further discloses wherein said second application of power is applied to the first starter (second application of power applied to first starter ATS 107 in Fig 2).


	Allowable Subject Matter
Claim(s) 10-11 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 10, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of starting a turbine engine comprising, among other features, 
applying a first application of power to one of the first starter and first accessory causing: rotation of an input shaft coupled to one of the first starter and first accessory, rotation the output shaft; and rotation of the turbine engine spool; 
applying a second application of power to the other of the first accessory and first starter, causes: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power; 
applying a third application of power to the second accessory, said application of power causing: further increased rotational speed of the turbine engine spool beyond that achieved by the first and second applications of power.
In claim 17, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of starting a turbine engine comprising, among other features, 
applying a first application of power to the barring motor, causing: rotation of second input shaft; rotation of the output shaft; and rotation of the turbine engine spool; 
applying a second application of power to the starter, causing: increased rotational speed of the turbine engine spool beyond that achieved by the first application of power;
after disengaging the barring motor, applying a third application of power to the permanent magnet alternator, wherein the third application of power occurs during the application of the second application of power and causes increased rotational speed of the turbine engine spool beyond that achieved by the first and second application of power.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaines (20070151258) teaches a turbine engine with a plurality of starter-generators coupled to the engine spool.
Moore (20100024434) teaches a gearbox with a plurality of accessories.
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741